              Case 7:20-cv-05294-KMK-PED Document 31 Filed 01/12/21 Page 1 of 1
              Case 7:20-cv-05294-KMK-PED Document 32 Filed 01/13/21 Page 1 of 1

- -- - --<IG1sK:AN-5o:toTAROFF-& -ANDERSoN ~LLP
                                                 Attorneys at Law

      VIAECF
                                                      January 12, 2021
                                                                                ME-MO ENDORSED
      Hon. Kenneth M. Karas
      United States District Court
      United States Court House
      300 Quarropas Street, Chambers 533
      White Plains, NY 10601-4150

                  Re:      Knolley et al v. The Shade Store LLC, 7:20-cv-05294 (S.D.N.Y.) (KMK)(PED)


      Dear Judge Karas:

            I represent Plaintiffs in the above-referenced wage and hour action, which includes
      claims brought under the Fair Labor Standards Act. The parties have memorialized a settlement
      agreement on behalf of the three named Plaintiffs and the one opt-in Plaintiff. The parties
      request permission to file under seal the proposed Settlement Agreement and papers in support
      of approval due to the sensitive nature of the information contained therein.
       Denied. The Second Circuit has made clear its
       disfavor of sealed settlements in FLSA cases. If
       the Parties have authority for their request, they
       may submit it, but it must justify the complete      Respectfully submitted,
       sealing of the settlement, as opposed to redacting
       information the sealing of which is supporting by    /s/ Catherine E. Anderson
       compelling reasons.

       So Ordered.                                          Catherine E. Anderson

       ~~
      cc: All Counsel of Record via ECF
        1/12/21




                        90 Broad Street, 10th Floor, New York, New York 10004; tel: (212) 847-8315
                                              email: canderson@gslawny.com
